Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being Sen et al.; US 2014/0134979 A1; cited on the attached PTO-892 and applied in the parent application 13/999,196) fails to teach or suggest, alone or in combination, the claimed interaction of the command options, telephone numbers, user profiles/preferences, and bitstring modifications as specifically recited in the context and totality of the electronic smartphone of claims 1 and 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
January 7, 2022